DETAILED OFFICE ACTION

Applicant’s response filed on 10 May 2022 is acknowledged and entered. 
Currently, claims 1, 6-10, 12 and 13 are pending, and claims 1, 7, 12 and 13 are under consideration. Claims 6 and 8-10 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 5/10/2022 is acknowledged and has been considered.  A signed copy is attached hereto.

Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 7, 12 and 13 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over N.W. Warne (Eur J Pharm Biopharm. 2011 Jun; 78(2):208-12), and Presta et al. (US 2010/0272731 A1, 10/28/2010), and further in view of Banks et al. (J Pharm Sci. 2009 Dec; 98(12):4501-10), and as evidenced by Bishop et al. (US 2015/0071943, 3/12/2015; claiming priority to U.S. Provisional Applications 60/909,232 and 60/909,117 filed 03/30/2007), for the reasons of record set forth in the last Office Action mailed on 2/11/2022, at pages 3-7.     
Applicants argument filed on 10 May 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 5-6 of the response, the applicant made similar arguments: in view of the unpredictability in the art of antibody formulation, and in particular the unpredictability in the art for developing stable solution formulations of antibodies, one of ordinary skill in the art would not have had a reasonable expectation of success in arriving at the claimed anti-IL-23p 19 formulation (see Wang and Daugherty), in other words, certain combinations of components and conditions work with some, but not all, antibodies, and do so in a manner that is simply not predictable; and the unpredictable, non-routine nature of developing pharmaceutical formulations for antibodies is further pointed out in US2009/0208492 (O'Connor et al.): “[A]ntibodies, including monoclonal antibodies, all differ from one another in ways relevant to their behavior and efficacy in a formulation. For example, monoclonal antibodies differ from one another with regard to isoelectric points, solubility, and conditions at which the monoclonal antibodies will aggregate. Proteins differ from one another with regard to their behavior and efficacy in a formulation, making it difficult to predict if a formulation will be stable for a particular antibody.”  
This argument is not persuasive for the reasons of record.  The unpredictability argument does not apply here in view of the teachings of Warne, as the references cited by applicant discuss solution formulations in general and in a broad sense, all proteins (Wang, for example), or monoclonal antibodies (O'Connor), which also were published before Warne.  In contrast, once again, Warne specifically focuses on high concentration antibody formulations and has developed the “platform formulations” (by many laboratories) for the high concentration antibody formulations, which very concept is that a suitable, high concentration, robust formulation, or dosage form can be utilized broadly across a number of early stage biologics at a savings of time and effort; and it is a highly pragmatic approach increasing the efficiency of developing early clinical candidates with fewer resources, while maintaining clinical flexibility, thus saving their effort for later stage candidates for which proof of concept has been demonstrated and for which a more optimized and robust formulation and process, suitable for commercial application, must be developed (abstract, for example).  Clearly, there is certain predictability in such a platform formulation since it would be based on many experimentations.  In fact, this concept had been established at the time the application was filed.  As additional evidence, M. Siedler (American Pharmaceutical Review, Vol. 14(6), 9/1/2011) teaches that historically, the pharmaceutical development of antibodies was a customized approach for each new molecule that proceeded from Discovery to Development, and the growing perception that this limits a continuous improvement and the use of new technologies to further increase safety and efficacy of biologics, lead to new development concepts trying to accommodate both; that companies who have a large number of antibodies in mid- and late-stage discovery are looking for new strategies to enable a “routine early development,” based on their extensive experience gained with previously developed molecules; that following the concept of QbD (Quality-by-Design), Platform Technologies as stated in the A-Mab Case Study are considered a valuable tool to improve the efficiency and quality in drug product development, the basic idea is that a Development Platform, in combination with a risk-based approach, is the most systematic method to leverage Prior Knowledge for a given new molecule; and such a platform enables a continuous improvement by adding data for every new molecule developed by this approach, hence increasing the robustness of the platform; that a key prerequisite to establish and apply a technology platform is the possibility to identify a class of molecules showing comparable characteristics in terms of their physico-chemical properties and stability profile, like monoclonal antibodies; and every molecule that matches these characteristics can be treated as a next-in- class molecule (1st page, last paragraph to 2nd page); and that a standardized TMP (Target Product Profile) as outlined in Table 1 is not only focusing on the biologic function, like affinity or potency, but equally weights the drug-like properties of the molecule to assure broad formulation options needed to provide a competitive product to the market (e.g., a high-concentration liquid formulation) (3rd page, the paragraph under Table 1).  Therefore, the state of the prior art at the time the application was filed indicated that a platform formulation could be used for different monoclonal antibodies, at minimum, it would be a reasonable starting point to assume that it may apply broadly (Warne).  
Note: the newly cited reference is merely used to rebut applicants arguments, and it is not for sustaining any new ground of rejection.   
At page 6 of the response, the applicant repeatedly argues that applicant reiterates that based on the unpredictability in the art of antibody formulation at the time the invention was made, the "platform approach" disclosed in Warne could not be uniformly applied to develop a solution formulation of the anti-IL-23p19 antibody hum13B8-b with long term stability, as recited in the pending claims; and that Warne does not disclose a sufficient number of antibodies which would have provided one of skill in the art with a reasonable expectation of success in arriving at the claimed anti-IL-23p 19 formulation, and the platform formulations disclosed in Warne are not based on successful evidence obtained for a sufficient number of different antibodies, and include evidence obtained for only a single solution formulation. 
This argument is not persuasive for the reasons of record.  The argument is not reasonable and lacks logic.  Once again, applicant completely ignores the teachings by Warne: the circumstance has driven many laboratories to develop so-called “platform formulations” in which a suitable, high concentration, robust formulation, or dosage form is utilized broadly across a number of early stage biologics at a savings of time and effort, and this highly pragmatic approach increases the efficiency of developing early clinical candidates with fewer resources.  It is simply impossible that a “platform formulation” is created based on or supported by a single solution formulation (not logical), as by its very definition, “platform formulations” would have to be developed based on extensive experience gained with previously developed molecules; and can be used for a class of molecules like monoclonal antibodies (Siedler).  
At pages 6-8 of the response, the applicant repeatedly argues that as Applicant has previously discussed, Warne specifically discloses that sucrose should not be used as a stabilizing agent for slightly acidic formulations, such as in the slightly acidic formulation recited in claim 1 of the instant application (Declaration of Dr. Ramesh Kashi), thus, a person of ordinary skill in the art, when considering the teachings of Warne, would not have had a reasonable expectation of success that using sucrose as a stabilizing agent would result in a stable solution formulation for at least 18 months at 5° +30 C, as recited in claim 1; that the Office ignores that Warne teaches away from using sucrose as a stabilizing agent for a high concentration solution formulation, and relies on Banks and Bishop; that however, "[a] prior art reference must be read as a whole; the entire disclosure of the reference must be considered, including its teachings away from the claimed invention" (MPEP § 2145); and it is impermissible for the Office to ignore the teaching in Warne that discourages one of skill in the art to use sucrose as a stabilizing agent while relying on other aspects of the "platform approach" to render the claimed invention obvious (see In re Wesslau, 353 F.2d 238; C.C.P.A. 1965); that Banks also supports the unpredictability of the art for antibody formulation: “[U]nlike small molecule drugs; however, proteins are generally more susceptible to various conformational instabilities which can potentially influence immunogenicity and biological activity. These attributes challenge the protein scientist to deliver a formulation which is expected to maintain the physical and chemical stability of the therapeutic protein during storage for a typical time of 2 years at 2-8°C”; and that Bishop fails to demonstrate that using sucrose as a stabilizing agent for a high concentration solution formulation would result in a formulation that is stable for at least 18 months at 5°+3°C, and the experimental data in Bishop showing stability of a formulation using sucrose only extends to three months, thus, one of skill in the art would not have a reasonable expectation that a formulation comprising sucrose for a high concentration solution formulation would result in a formulation stable for at least 18 months based on Bishop or Banks.
This argument is not persuasive for the reasons of record.  Contrary to applicants argument that the Office ignores that Warne teaches away from using sucrose, the issue was addressed in much detail, citing references.  As discussed previously, Warne briefly mentions that when use of sucrose in liquid dosage forms where the pH is slightly acidic, hydrolysis may occur, but provided no detailed conditions with this regard.  Both Banks and Bishop demonstrate that sucrose is suitable for making stable liquid antibody formulations when stored at 2-8°C (for a typical time of 2 years (Banks)).  Additionally, while Bishop’s experiments (up to 6 months) were not carried out for such a long time, Bishop also teaches that the formulations of the invention maintain improved aggregation profiles upon storage, for example, for extended periods (for example, but not limited to 1 week, 1 month, 6 months, 1 year, 2 years, 3 years or 5 years) at room temperature or 4°C (page 45, [0391]).  Further, as discussed previously, Bishop’s base formulation comprises the identical (non-antibody) ingredients and pH as that of the present claim 1, which high concentration antibody formulation was demonstrated to be stable when stored at 4 oC.  Therefore, it is more likely than not that Bishop’s formulation inherently possesses the same or similar properties including being stable for at least 18 months at 5o ±3 oC. 
At page 8 of the response, the applicant argues that the Action's selection of Banks and Bishop to demonstrate the use of sucrose as a stabilizing agent is improper hindsight by selectively picking Banks and Bishop while ignoring other references that teach antibody formulations using other stabilizing agents may not be suitable for some antibody formulations in view of stability in solution; and again, that Banks and Bishop both relate to antibodies that differ from the claimed anti-IL-23p19 antibody hum13B8-b, thus, given the unpredictability of the art of antibody formulation, the teachings of Banks and Bishop cannot be simply extrapolated to hum13B8-b; and that applicant has demonstrated that the constituents and conditions necessary for stabilizing one antibody cannot be simply extrapolated to another antibody as a result of the different amino acid sequences, different primary and tertiary structures, and different physico-chemical and colloidal properties of such antibodies. 
This argument is not persuasive for the reasons of record and above.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, it is unclear as to how applicant has demonstrated that the constituents and conditions necessary for stabilizing one antibody cannot be simply extrapolated to another antibody as a result of the different amino acid sequences while using the same formulation as that of the prior art.  

Conclusion:
No claim is allowed.



Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
8/16//22